                              Case 1:19-cv-00280-MMS Document 12 Filed 04/25/19 Page 1 of 1




                               In tbt @niteU 9ltstts @owt of /elerul @lsfmg
                                                                                                No. 19-280C
                                                                                           (Filed: April 25,2019)

l.   **   :1.   **   rt   *   tf   * * * * * *,1.   *,1.   * :*,* :1. *'* *   :t   ***    {.   ******    *
GENE EDWARD SCOTT                                                   II,                                  *

                                                           Plaintiff,



THE L]NITED STATES,

                                                           Defendant.                                    *
****** ***:t**                           * * * * * * * * l. * * * * * * *            :t   ***    *****

                                                                                                     ORDER

        Plaintiff, proceeding pro se, filed a complaint in the above-captioned case on February
 14.2019. On March 5,2019, defendant filed a motion to dismiss. On April 23,2019, plaintiff
filed a handwritten note. Therein, plaintiff "request[s] dismissal of this case without fault." The
court interprets this filing as a motion to voluntarily dismiss the case wittrout prejudice pursuant
to Rule 4l(a)(2) of the Rules of the United States Court of Federal Claims C'RCFC). As of this
date, defendant has not filed a counterclaim against plaintifT. Thus, pursuant to RCFC al@)(2),
the court GRANTS plaintiff s motion.

                     Plaintiff s complaint is DISMISSED WITHOUT PREJUDICE. No costs. The clerk is
directed to enter judgment accordingly.

                     IT IS SO ORDERED.




                                                                                                                    701,? l,r{58 n0n0   }3qh   15'{3
